FILED
                              NOT FOR PUBLICATION                           NOV 24 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



SANDRA MARGARITA PORTILLO-                        No. 09-72395
MENDEZ,
                                                  Agency No. A088-016-694
               Petitioner,

  v.                                              MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Sandra Margarita Portillo-Mendez, a native and citizen of El Salvador,

petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s decision denying her

application for asylum, withholding of removal, and protection under the

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C. §

1252. We review de novo questions of law, Cerezo v. Mukasey, 512 F.3d 1163,

1166 (9th Cir. 2008), except to the extent that deference is owed to the BIA’s

determination of the governing statutes and regulations, Simeonov v. Ashcroft, 371

F.3d 532, 535 (9th Cir. 2004). We review for substantial evidence factual findings,

Ochoa v. Gonzales, 406 F.3d 1166, 1169 (9th Cir. 2005), and we deny the petition

for review.

      We reject Portillo-Mendez’s claim that she is eligible for asylum based on

her membership in a particular social group. See id. at 1171 (concluding “business

owners in Colombia who rejected demands by narco-traffickers to participate in

illegal activity” was “too broad to qualify as a particularized social group”).

Because Portillo-Mendez failed to establish a nexus to a protected ground, her

asylum and withholding of removal claims fail. See INS v. Elias-Zacarias, 502

U.S. 478, 483-484 (1992).

      Substantial evidence supports the BIA’s denial of CAT relief because

Portillo-Mendez failed to establish it is more likely than not she will be tortured by

or with the consent or acquiescence of the government of El Salvador. See Sinha

v. Holder, 564 F.3d 1015, 1026 (9th Cir. 2009).




                                           2                                      09-72395
      To the extent Portillo-Mendez raises the same ineffective assistance of

counsel challenge she raised to the BIA, it fails because she has not shown any

error. See Mohammed v. Gonzales, 400 F.3d 785, 793 (9th Cir. 2005) (petitioner

must demonstrate “that counsel failed to perform with sufficient competence”). To

the extent Portillo-Mendez raises a new ineffective assistance of counsel challenge,

we lack jurisdiction because it was not exhausted. See Barron v. Ashcroft, 358

F.3d 674, 678 (9th Cir. 2004).

      PETITION FOR REVIEW DENIED.




                                         3                                      09-72395